           Case 2:17-cv-00119-SPL Document 99 Filed 01/22/19 Page 1 of 2




 1
 2
 3
 4
 5
 6                         IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8                                            )    No. CV-17-00119-PHX-SPL
      James W. Denby, et al.,
 9                                            )
                                              )
                         Plaintiffs,          )    ORDER
10                                            )
      vs.
11                                            )
                                              )
      City of Casa Grande, et al.,            )
12                                            )
13                       Defendants.          )
                                              )
14                                            )

15             Having reviewed Plaintiffs’ Motion for Extension of Time to File Dispositive
16   Motions, or in the Alternative, Motion for Rulings on Pending Motions in Order Presented
17   (Doc. 89) and Plaintiffs’ Motion to Deny or Stay Defendants’ Motion for Summary
18   Judgment (Doc. 95),
19             IT IS ORDERED that the Motion to Stay the Motion for Summary Judgment (Doc.
20   95) is denied. Plaintiffs must respond to the Motion for Summary Judgment by February
21   15, 2019, and Defendants shall reply by March 1, 2019. No extensions will be granted.
22             IT IS FURTHER ORDERED that the Motion for Extension of Time to File
23   Dispositive Motions (Doc. 89) is denied as moot because Plaintiffs’ Motion for Summary
24   Judgment (Doc. 91) is now on file.
25   ///
26   ///
27   ///
28   ///
       Case 2:17-cv-00119-SPL Document 99 Filed 01/22/19 Page 2 of 2




 1         IT IS FURTHER ORDERED that the Motion for Rulings on Pending Motions in
 2   Order Presented (Doc. 89) is denied.
 3         Dated this 18th day of January, 2019.
 4
 5
 6
 7                                                 Honorable Steven P. Logan
 8                                                 United States District Judge

 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                               2
